DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office Action for serial number 15/968,105, Small Form Floor Standing Kiosk For Interactive Technology Devices, filed on May 1, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, line 3, “to the underside of the device holding structure” is not positively recited as applicant amended claim 16, line 6, “adapted to be mounted to at least one of the support structure and an underside of the device holding structure”.  There is a 
Similar rejection for claims 18 and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,743,759 to Ramirez et al. (Ramirez).
Regarding claim 1, Ramirez discloses a stand (1 – Fig. 1), which can be placed on a flat surface like floor, comprising a support structure (5,6), a base (2 – 3, 4a, 4b) provided at a lower end of the support structure and adapted to sit on a floor surface and unattached, and a device holding structure (14, 16) provided at an upper end of the support structure, wherein devices are adapted to be removably mounted to the device holding structure.
Regarding claims 2, and 18, Ramirez ‘759 discloses wherein the device holding structure includes an affixation plate (9) and any devices can be removably mounted to the affixation plate.
Regarding claims 3, and 17, Ramirez ‘759 discloses wherein the affixation plate extends at an angle (10) appropriate for the presenter standing before the stand.

Regarding claim 5, Ramirez ‘759 discloses wherein the device holding structure extends at angle (10) appropriate for presenter standing before the stand and wherein the auxiliary devices are mounted to the underside of the device holding structure.
Regarding claim 6, Ramirez ‘759 discloses wherein the support structure is adapted for  securing a removable auxiliary device – computer (19).
Regarding claim 11, Ramirez ‘759 discloses wherein the device includes information displaying devices (computers).

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,325,343 to Flagg.
Regarding claim 1, Flagg ‘343 discloses a stand (150 – Fig. 1), which can be placed on a flat surface like floor, comprising a support structure (70), a base (80) provided at a lower end of the support structure and adapted to sit on a floor surface and unattached, and a device holding structure (75) provided at an upper end of the support structure, wherein devices are adapted to be removably mounted to the device holding structure.
Regarding claim 10, Flagg ‘343 discloses wherein the support structure (122) is at least partly made of bent sheet metal (Fig. 8).


Claims 12-15, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,743,759 to Ramirez et al. (Ramirez).
Regarding claim 16, Ramirez discloses a stand (1 – Fig. 1) in combination with at least one auxiliary device (computer – 19), the stand comprising a support structure (5,6), a base (2 – 3, 4a, 4b) provided at a lower end of the support structure and adapted to sit on a floor surface and unattached, and a device holding structure (14, 16) provided at an upper end of the support structure, wherein devices are adapted to be removably mounted to the device holding structure; and the at least one auxiliary device is adapted to be mounted to the support structure.
Regarding claim 12, Ramirez ‘759 discloses wherein the at least one auxiliary device is adapted to be mounted in a removable manner to the underside of the device holding structure.
Regarding claim 13, Ramirez ‘759 discloses wherein the at least one auxiliary device includes a lighting source from the laptop.
Regarding claim 14, Ramirez ‘759 discloses wherein the at least one auxiliary device is adapted to be mounted in a removable manner to the support structure.
Regarding claim 15, Ramirez ‘759 discloses wherein the at least one auxiliary device includes at least a computer (19).
Regarding claim 17, Ramirez ‘759 discloses wherein the affixation plate extends at an angle (10) appropriate for the presenter standing before the stand.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez ‘759 in view of U.S. Patent No. 5,769,369 to Meinel.
Regarding claims 7, and 20, Ramirez ‘759 fails to disclose wherein the support structure defines a cavity and is provided with a spring plate at the cavity.  Nevertheless, Meinel ‘369 discloses wherein the support structure defines a cavity (ball and socket area), and a spring plate at the cavity (23- top portion (lip)).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support structure with the device holding structure of Ramirez ‘759 to include the support structure with the device holding structure because one would have motivation to adjust the device holding structure to suit the presenter as taught by Meinel ‘369.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez ‘759 in view of U.S. Patent No. 5,860,237 to Johnson.
Regarding claims 8-9, Ramirez ‘759 fails to disclose wherein the base is at least partly made of rubber, rubber includes compressed recycled tire crumbs.  Nevertheless, Johnson ‘237 discloses a stand with a base, and the base is made of rubber from recycled tires (col. 5, lines 45-48).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Ramirez ‘759 to include the rubber made from recycled tires because one would have motivation to improve stability of the stand as taught by Johnson ‘237.

Response to Arguments
Applicant’s arguments filed October 27, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 384-5092.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        January 28, 2021